NOTICE
This Order was filed under
                                                                                      FILED
Supreme Court Rule 23 and is                 NO. 4-21-0536                          August 10, 2022
not precedent except in the                                                          Carla Bender
limited circumstances allowed                                                    4th District Appellate
                                    IN THE APPELLATE COURT                             Court, IL
under Rule 23(e)(1).

                                             OF ILLINOIS

                                         FOURTH DISTRICT

   JANET CAMPBELL,                                              )     Appeal from the
                Plaintiff-Appellant,                            )     Circuit Court of
                v.                                              )     Sangamon County
   GRACE B. HOU, in Her Official Capacity as Secretary          )     No. 21MR5
   of Human Services; COREY KISTNER, DANIELLE                   )
   KINNEY, KATHY BUTCHER, and MISSY ADE,                        )     Honorable
                Defendants-Appellees.                           )     Christopher G. Perrin,
                                                                )     Judge Presiding.


                   JUSTICE ZENOFF delivered the judgment of the court.
                   Presiding Justice Knecht and Justice Turner concurred in the judgment.

                                                ORDER

  ¶1      Held: The appellate court affirmed the trial court’s dismissal with prejudice of the
                plaintiff’s complaint in administrative review where she lacked standing to
                challenge the agency’s decision.

  ¶2               Plaintiff, Janet Campbell, appeals an order of the circuit court of Sangamon

  County dismissing with prejudice her complaint in administrative review for lack of standing.

  Janet sought review of a decision of the Illinois Department of Human Services (Department) to

  impose a spenddown and penalty on medical benefits afforded to Janet’s husband, Burnie

  Campbell. In 2017, when Burnie was a nursing home resident, he applied to the Department for

  long-term care benefits. The Department approved Burnie’s application in 2020, after Burnie had

  died. Burnie’s representative then administratively appealed the spenddown and penalty.

  Defendant, Grace B. Hou, as secretary of the Department, upheld that decision in an order filed

  on November 30, 2020. The trial court dismissed Janet’s complaint in administrative review,
finding that Janet lacked standing because she was not a party to the administrative proceedings

and she was not an applicant for, or recipient of, public aid benefits. On appeal to this court,

Janet argues that she has standing. We affirm.

¶3                                       I. BACKGROUND

¶4             On March 24, 2017, Burnie entered a long-term care facility. On June 29, 2017,

Burnie applied to the Department for medical benefits. Burnie died on December 14, 2019. On

February 5, 2020, the Department approved Burnie’s application. However, the grant of benefits

was subject to a spenddown of $310,081 and a penalty of $385,543. The reason given for the

spenddown and penalty was that Burnie transferred assets for less than fair market value within

five years of his application for benefits.

¶5             Before Burnie entered the nursing home, he appointed his son, Gary, as his power

of attorney. After Burnie entered the nursing home, but before Burnie died, Gary gave defendant,

Missy Ade, who was the nursing home’s business manager, written authorization to appeal any

decision by the Department on Burnie’s behalf. On February 11, 2020, Ade filed an

administrative appeal. In the administrative appeal, Burnie, though deceased, was named as the

“appellant.” Ade appeared and testified before the Administrative Law Judge (ALJ) as Burnie’s

“representative.” Janet alleged in her complaint before the trial court that defendants, Corey

Kistner, Danielle Kinney, and Kathy Butcher, were all representatives of the Department who

appeared at the administrative hearing on Burnie’s appeal.

¶6             The Department’s evidence before the ALJ showed that Burnie applied for

benefits and that his application was approved subject to the spenddown and penalty. According

to Hou’s order, Ade testified that the “facility agrees that the penalty is correct.” According to

Hou’s summary of the evidence before the ALJ, Ade also testified that “[Janet] and attorney



                                                 -2-
disagree with the penalty.” Hou further summarized Ade’s testimony as follows: “The penalty is

due property [sic] left to [Janet] via her ex-husband’s will. The funds from the sale of the

property was [sic] deposited into [Burnie and Janet’s] joint account.” In her order, Hou stated

that the issue was whether the Department correctly assessed the penalty. Hou found that “[Ade]

provided no evidence nor any testimony to contravene the imposed penalty.” Thus, Hou upheld

the Department’s decision.

¶7             On January 4, 2021, Janet filed a complaint in the circuit court pursuant to the

Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2020)) challenging Hou’s order

upholding the Department’s decision. On March 4, 2021, Kistner, Kinney, and Butcher filed a

motion to dismiss themselves from the suit because they were “misjoined.” They argued that

they were not parties to the administrative proceedings. The court did not rule on this motion.

¶8             On March 29, 2021, Hou moved to dismiss the complaint pursuant to section

2-619(a)(9) of the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2020)) on the

ground that Janet lacked standing, as Janet (1) was not a party to the administrative proceedings

and (2) was not an applicant for, or recipient of, public aid benefits. On August 19, 2021, the

court held a hearing on Hou’s motion to dismiss. The record contains a bystander’s report of that

proceeding. The bystander’s report recites, inter alia, that Burnie applied for benefits, Gary

authorized Ade to pursue Burnie’s administrative remedies, and Ade administratively appealed

the Department’s decision on Burnie’s behalf. Hou argued that Janet could have acquired

standing by opening an estate and proceeding as its administrator, as the court pointed out in

Gatica v. The Department of Public Aid, 98 Ill. App. 3d 101, 108 (1981), but she failed to do so.

The bystander’s report indicates that Ade’s counsel was present at the hearing but did not

participate. The court took the matter under advisement and issued its written ruling on August



                                                -3-
23, 2021. The court granted Hou’s motion to dismiss, ruling that “[b]ecause [Janet] was not a

party to the Administrative case and was not an applicant or recipient of the Public Aid medical

benefits at issue, she has no standing to appeal the November 30, 2020, Final Administrative

Decision.”

¶9             This timely appeal followed.

¶ 10                                       II. ANALYSIS

¶ 11           Preliminarily, we have a duty to independently consider our jurisdiction prior to

addressing the merits of the appeal. In re Marriage of Gaudio, 368 Ill. App. 3d 153, 156 (2006).

Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994) allows appeals from final judgments. Dubina

v. Mesirow Realty Development, Inc., 178 Ill. 2d 496, 502 (1997). “A judgment or order is ‘final’

if it disposes of the rights of the parties, either on the entire case or on some definite and separate

part of the controversy.” Dubina, 178 Ill. 2d at 502. A dismissal with prejudice is generally

considered a final judgment. Dubina, 178 Ill. 2d at 502. However, a final order disposing of

fewer than all claims or the rights and liabilities of fewer than all parties is not enforceable or

immediately appealable. Dubina, 178 Ill. 2d at 502.

¶ 12           Here, the court did not rule on the motion to dismiss Kistner, Kinney, and

Butcher. Hou recognizes that those defendants’ motion was still pending when the notice of

appeal was filed, but she contends that the dismissal of the complaint with prejudice rendered

their motion to dismiss moot. We agree. After the court dismissed Janet’s complaint with

prejudice, there was no controversy. “A moot controversy is one which once existed, but which,

because of the happening of certain events, has ceased to exist and no longer presents an actual

controversy over the rights and interests of a party.” Shifris v. Rosenthal, 192 Ill. App. 3d 256,

261 (1989); County of Tazewell ex rel. Hranka v. Zimmerman, 2021 IL App (3d) 200315, ¶ 20



                                                 -4-
(question whether a special prosecutor should be appointed was rendered moot when the

plaintiff’s case was dismissed with prejudice). Having established that we have jurisdiction, we

turn to the merits.

¶ 13            When reviewing a decision under the Administrative Review Law, we review the

agency’s decision rather than the circuit court’s determination. Comprehensive Community

Solutions, Inc. v. Rockford School District No. 205, 351 Ill. App. 3d 1109, 1113 (2004). Here,

however, we are not reviewing the agency’s decision but the circuit court’s ruling dismissing

Janet’s complaint in administrative review. See Rodriguez v. Sheriff’s Merit Comm’n of Kane

County, 218 Ill. 2d 342, 357 (2006) (our supreme court reviewed and affirmed the circuit court’s

dismissal of a complaint in administrative review).

¶ 14            The only issue raised by this appeal is whether Janet has standing to seek

administrative review of Hou’s order. Hou raised Janet’s lack of standing in her section 2-619

motion to dismiss the complaint. Lack of standing is an affirmative matter properly raised in a

section 2-619 motion to dismiss. Young v. Herman, 2018 IL App (4th) 170001, ¶ 45. We review

de novo the court’s dismissal of plaintiff’s complaint. Kroutil v. State Farm Mutual Automobile

Insurance Co., 2021 IL App (4th) 210238, ¶ 14.

¶ 15            Here, the court found two obstacles to Janet’s standing: she was not an applicant

for, or a recipient of, public aid, and she was not a party to the administrative proceedings.

Article V of the Illinois Public Aid Code (Public Aid Code) (305 ILCS 5/5-1 et seq. (West

2020)) affords essential medical care and rehabilitative services for persons receiving grants

thereunder. 305 ILCS 5/5-1 (West 2020). According to Hou’s order, the Department determined

Burnie’s eligibility for benefits pursuant to the provisions of Article V of the Public Aid Code

and the applicable requirements of the Illinois Administrative Code. In her complaint, Janet



                                                -5-
acknowledged that the Department has “jurisdiction” to act on requests for medical benefits,

including payment for care in a nursing home. Thus, there is no dispute that the provisions of the

Public Aid Code apply in this case. There is also no dispute that section 11-8.7 of the Public Aid

Code provides that the Administrative Review Law governs all appeals by “applicants” or

“recipients” of public aid. 305 ILCS 5/11-8.7 (West 2020). Section 3-102 of the Administrative

Review Law (735 ILCS 5/3-102 (West 2020)) provides that judicial review of agency decisions

is restricted to parties to the proceedings before the administrative agency. This court recognized

that a “long-standing general rule exists that ‘administrative review is limited to parties of record

before the administrative agencies and then only when their rights, duties, or privileges are

adversely affected by the decision.’ ” (Emphasis in original.) Sierra Club v. Office of Mines &

Minerals, 2015 IL App (4th) 140405, ¶ 27 (quoting Board of Education of Roxana Community

School District No. 1 v. Pollution Control Board, 2013 IL 115473, ¶ 20). “[O]ne who was not a

‘party’ to the administrative proceeding or is not ‘aggrieved by the agency decision’ does not

have standing to seek judicial review of the decision.” Kemp-Golden v. Department of Children

& Family Services, 281 Ill. App. 3d 869, 873 (1996) (quoting Williams v. Department of Labor,

76 Ill. 2d 72, 79 (1979)).

¶ 16           Here, according to the bystander’s report, it was established at the hearing on

Hou’s motion to dismiss that Burnie applied for the benefits, Gary authorized Ade to pursue

Burnie’s administrative remedies, and Ade administratively appealed the Department’s decision.

The record also establishes that Burnie was the appellant before the Department and Ade was his

representative. The only mention of Janet during the administrative proceedings was Ade’s

testimony that Janet disagreed with the spenddown and penalty and that Janet sold property, the




                                                -6-
proceeds of which she placed in a joint account with Burnie. It is undisputed that Janet was not a

party of record before the agency.

¶ 17           Janet argues that standing requires only an “injury” to a “legally cognizable

interest,” citing Greer v. Illinois Housing Development Authority, 122 Ill. 2d 462 (1988). In

Greer, our supreme court held that the injury must be (1) “distinct and palpable,” (2) “fairly

traceable” to the defendant’s actions, and (3) substantially likely to be redressed by obtaining the

requested relief. Greer, 122 Ill. 2d at 493. Janet argues that she has suffered financially because

she is liable under the Family Expense Act (750 ILCS 65/15 (West 2020)) to Burnie’s nursing

home for the spenddown and penalty. Janet argues that her injury is “directly” traceable to the

Department’s actions because the Department refuses to apply the benefits until Janet satisfies

the spenddown. Janet maintains that her injury can be redressed by reversal of the Department’s

decision.

¶ 18           Janet acknowledges that section 11-8.7 of the Public Aid Code limits judicial

review to “applicants” and “recipients,” but she urges us to ignore that statute, seemingly on the

basis that the legislature is without authority to place limits or conditions on standing to bring a

statutory cause of action. Janet argues that “standing” is an “overarching legal principle” not

“limited by statutes.” Janet cites no authority for this proposition. Janet’s reliance on Greer is

misplaced, as Greer involved neither the Administrative Review Law nor the Public Aid Code.

Indeed, the legislature can prescribe conditions for instituting a proceeding for statutory relief,

and anyone meeting those conditions has statutory standing to bring the suit. People v. Coe, 2018

IL App (4th) 170359, ¶ 47. In Coe, we noted that there is “common-law standing,” which

requires an injury in fact to a legally cognizable interest, and there is “statutory standing,” which

requires the “fulfillment of statutory conditions in order to sue for legislatively created relief.”



                                                 -7-
Coe, 2018 IL App (4th) 170359, ¶ 43. Here, the Public Aid Code adopted the Administrative

Review Law but imposed the condition that the person challenging the Department’s order must

be either an applicant for, or a recipient of, public aid. The legislature, “ ‘having conferred a right

of action,’ ” can determine “ ‘who shall sue and the conditions under which the suit may be

brought.’ ” Coe, 2018 IL App (4th) 170359, ¶ 43 (quoting Wilson v. Tromly, 404 Ill. 307, 310

(1949)).

¶ 19           Alternatively, Janet argues that applying section 11-8.7 is “unjust and unfair” in

these circumstances. In her brief, Janet asserts that she deposited the proceeds of the farmland

sale into a joint account with Burnie but shortly thereafter moved the money into an investment

account in which Burnie had no interest. Janet argues that the short time that the sale proceeds

were in the joint account did not “transmute” those proceeds into marital property. Janet further

argues that she did not intend to gift that money to Burnie. We cannot write the standing

requirements out of the Public Aid Code to address Janet’s predicament, which really was of her

own making. As the assistant attorney general suggested at the hearing on Hou’s motion to

dismiss, Janet could have opened an estate and proceeded before the Department as special

administrator. Parties seeking review of an agency’s decision must “ ‘strictly comply’ ” with the

procedures set forth in the statute. Austin Gardens, LLC v. City of Chicago Department of

Administrative Hearings, 2018 IL App (1st) 163120, ¶ 18 (quoting Modrytzkji v. City of

Chicago, 2015 IL App (1st) 141874, ¶ 10). “We apply the statutes of this State as written, and do

not carve out exceptions that do not appear in the statute simply because we do not like how a

statute applies in a given case.” In re C.C., 2011 IL 111795, ¶ 41.

¶ 20           Further, even if we could ignore section 11-8.7, Janet cannot comply with the

Administrative Review Law, which requires her to be a party of record to the administrative



                                                 -8-
proceedings. Janet makes no argument to the contrary, and she has no other right of review.

Where the Administrative Review Law is adopted, as it was by the Public Aid Code, the

Administrative Review Law bars any other statutory, common law, or equitable mode of review

of decisions of administrative agencies. Goral v. Dart, 2020 IL 125085, ¶ 34. Accordingly, we

hold that the trial court properly granted with prejudice Hou’s section 2-619 motion to dismiss

the complaint.

¶ 21                                     III. CONCLUSION

¶ 22             For the reasons stated, we affirm the trial court’s judgment.

¶ 23             Affirmed.




                                                 -9-